Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
2.	Claims  1,3-20,22-44,46 and 48-51 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, prior art of record fails to teach or render obvious, a method for wireless communication at a user equipment comprising receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation such that data associated with a first data radio bearer (DRB) having a throughput requirement satisfying at least one threshold is distributed across cell groups in the received indication having an aggregate throughput that satisfies the throughput requirement of the first DRB, in combination with all other limitations as recited in independent claim 1. The reasons for allowance of other independent claims 20, 44, 46 and 48-51 are similar to those of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477    
1/13/2022                                                                                                                                                                                                    
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477